OPINION
PER CURIAM:
Appellant was convicted of burglary, aggravated robbery and murder of the first degree. Post-trial motions were denied. An appeal was filed in this Court as to the murder conviction, and appeals on the other charges were filed in the Superior Court, which transferred those appeals to this Court. Subsequently, this Court dismissed the ap*321peals for failure of prosecution. Later, however, new counsel was appointed and a hearing held in the trial court which determined that appellant had not waived his appellate rights. The appeals were then reinstated and are now before us. Appellant contends (1) the trial court should not have allowed testimony concerning another robbery in which appellant was involved; (2) that the trial court erred in requiring appellant to appear before the jury without proper and decent attire; (3) that one of the prosecutor’s questions to a prosecution witness was improper and prejudicial to the appellant; and (4) that the trial court erred in denying appellant a suppression hearing before a judge other than the trial judge. We have examined these contentions and find them to be without merit.
Appellant also contends, in relation to the evidence of the prior robbery in which appellant was involved, that (1) the detailed testimony given by a number of witnesses was unnecessary; and (2) the trial court erred in not cautioning the jury, immediately after the testimony, that the evidence was admissible for a limited purpose. Since appellant made no objection, at trial, in regard to either of these matters, the issues have been waived. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
Judgments of sentence affirmed.